TABLE OF CONTENTS

Exhibit 10.1

Execution Copy

 

 

 

INVESTORS’ RIGHTS AGREEMENT

by and among

C&D TECHNOLOGIES, INC.

and

THE HOLDERS NAMED HEREIN

 

 

Dated as of December 23, 2010

 

 

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

TABLE OF CONTENTS

 

1.   

Definitions

     1    2.   

Securities Act Shelf Registration on Request.

     4    3.   

Securities Act Registration on Request.

     5    4.   

Piggyback Registration

     9    5.   

Expenses

     10    6.   

Registration Procedures

     11    7.   

Underwritten Offerings.

     15    8.   

Preparation: Reasonable Investigation.

     18    9.   

Postponements.

     18    10.   

Indemnification.

     20    11.   

Registration Rights to Others

     22    12.   

Adjustments Affecting Registrable Common Stock

     22    13.   

Exchange Act Reports and Information Rights.

     23    14.   

Rule 144 and Rule 144A

     23    15.   

Amendments and Waivers

     23    16.   

Nominees for Beneficial Owners

     23    17.   

Assignment

     24    18.   

Calculation of Percentage or Number of Shares of Registrable Common Stock

     24    19.   

Termination of Registration Rights

     24    20.   

Miscellaneous

     24    SCHEDULES:    SCHEDULE A – NOTICES    EXHIBITS:    EXHIBIT A – FORM
OF SELLING STOCKHOLDER QUESTIONNAIRE   

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

INVESTORS’ RIGHTS AGREEMENT

This INVESTORS’ RIGHTS AGREEMENT (the “Agreement”), dated as of December 23,
2010 (the “Effective Date”), is entered into by and among C&D Technologies, Inc.
(the “Company”), Angelo, Gordon & Co., L.P. (“AG”) and Bruce & Co. (“BC” and
together with AG and any other Person (as defined below) that becomes a party to
this Agreement in the future, the “Holders”).

WHEREAS, this Agreement is being entered into in connection with the acquisition
of Common Stock (as defined below) on the date hereof by the Holders pursuant to
the Exchange Offer (as defined below).

WHEREAS, to induce the Holders to vote in favor of the Exchange Offer and to
accept the issuance of the Common Stock by the Company, the Company has
undertaken to register Registrable Common Stock (as defined below) under the
Securities Act (as defined below) and to take certain other actions with respect
to the Registrable Common Stock. This Agreement sets forth the terms and
conditions of such undertaking.

NOW, THEREFORE, in consideration of the premises and the mutual agreements set
forth herein, the parties hereto hereby agree as follows:

1. Definitions. Unless otherwise defined herein, capitalized terms used herein
and in the recitals above shall have the following meanings:

“Affiliate” means, with respect to any Person, any other Person which directly
or indirectly controls, or is under common control with, or is controlled by,
such Person. As used in this definition, “control” (including, with its
correlative meanings, “controlled by” and “under common control with”) shall
mean, with respect to any Person, the possession, directly or indirectly, of
power to direct or cause the direction of management or policies (whether
through ownership of securities or partnership or other ownership interests, by
contract or otherwise) of such Person.

“beneficial ownership” (and related terms such as “beneficially owned” or
“beneficial owner”) has the meaning set forth in Rule 13d-3 under the Exchange
Act.

“Board of Directors” means the board of directors of the Company.

“Business Day” means any day except a Saturday, Sunday or other day on which
commercial banks in New York City are authorized or required by law to be
closed.

“Common Stock” means the common stock, par value $0.01 per share, of the
Company.

“Company” has the meaning set forth in the preamble hereto.

“Company Indemnitee” has the meaning set forth in Section 10(a) hereof.

“Effective Date” has the meaning set forth in the preamble hereto.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations thereunder, or any similar or successor statute.

“Exchange Offer” means the exchange offer effected pursuant to the Form S-4
filed with the SEC on November 30, 2010.

“Expenses” means all expenses incident to the Company’s performance of or
compliance with its obligations under this Agreement, including, without
limitation, all registration, filing, listing, stock exchange and FINRA fees
(including, without limitation, all fees and expenses of any “qualified
independent underwriter” required by the rules of FINRA), all fees and expenses
of complying with state securities or blue sky laws (including, without
limitation, the reasonable fees, disbursements and other charges of counsel for
the underwriters in connection with blue sky filings), all word processing,
duplicating and printing expenses, messenger, telephone and delivery expenses,
all rating agency fees, the fees, disbursements and other charges of counsel for
the Company and of its independent public accountants, including, without
limitation, the expenses incurred in connection with “cold comfort” letters
required by or incident to such performance and compliance, the fees and
expenses incurred in connection with the listing of the securities to be
registered on each securities exchange or national market system on which
similar securities issued by the Company are then listed, any fees and
disbursements of underwriters customarily paid by issuers or sellers of
securities, the reasonable fees, disbursements and other charges of one firm of
counsel in each applicable jurisdiction (per registration statement prepared) to
the Holders making a request pursuant to Section 2(a), Section 3(a) or Section 4
hereof (selected by the Holders beneficially owning a majority of the shares of
Registrable Common Stock covered by such registration), the fees and expenses of
any special experts retained by the Company in connection with such
registration, and the fees and expenses of other Persons retained by the
Company, but excluding underwriting discounts and commissions and applicable
transfer taxes, if any, in each case relating to the shares of Registrable
Common Stock sold by the Selling Holders, which discounts, commissions and
transfer taxes shall be borne by the seller or Selling Holders; provided, that,
if the Company shall, in accordance with Section 4 or Section 9 hereof, not
register any securities with respect to which it had given written notice of its
intention to register to Holders, notwithstanding anything to the contrary in
the foregoing, all reasonable out-of-pocket expenses incurred by such requesting
Holders in connection with such registration (other than the reasonable fees,
disbursements and other charges of counsel other than the one firm of counsel
referred to above) shall be deemed to be Expenses.

“FINRA” means the Financial Industry Regulatory Authority.

“Holder Indemnitee” has the meaning set forth in Section 10(b) hereof.

“Holders” has the meaning set forth in the preamble hereto.

“Initial Shelf” has the meaning set forth in Section 3(a) hereof.

“Initiating Holders” has the meaning set forth in Section 3(a) hereof.

“Initiating Request” has the meaning set forth in Section 3(a) hereof.

 

2



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Loss” and “Losses” have the meanings set forth in Section 10(a) hereof.

“Offering Documents” has the meaning set forth in Section 10(a) hereof.

“Person” means any individual, corporation, partnership, limited liability
company, firm, joint venture, association, joint stock company, trust,
unincorporated organization, governmental or regulatory body or subdivision
thereof or other entity.

“Piggyback Requesting Holder” has the meaning set forth in Section 4 hereof.

“Public Offering” means a public offering and sale of Common Stock pursuant to
an effective registration statement under the Securities Act.

“Questionnaire” has the meaning set forth in Section 2(a) hereof.

“Registrable Common Stock” means any share of Common Stock; provided, however,
that a share of Common Stock will cease to be Registrable Common Stock after it
has been sold under a registration statement effected pursuant hereto or
pursuant to Rule 144 promulgated under the Securities Act after a Public
Offering.

“SEC” means the U.S. Securities and Exchange Commission.

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations thereunder, or any similar or successor statute.

“Selling Holders” means the Holders requesting to be registered pursuant hereto.

“Shelf Filing Date” has the meaning set forth in Section 2(a) hereof.

“Shelf Registration” has the meaning set forth in Section 2(a) hereof.

“Shelf Registration Statement” has the meaning set forth in Section 2(a) hereof.

“Shelf Requesting Holders” means one (1) or more Holders, which, together with
their Affiliates, beneficially own at least fifteen percent (15%) of the shares
of Registrable Common Stock outstanding on the Shelf Request Date.

“Shelf Request Date” has the meaning set forth in Section 2(a) hereof.

“Subsidiary” shall mean, with respect to any Person, any corporation, limited
liability company, partnership, association or other business entity of which
fifty percent (50%) or more of the total voting power of shares of capital stock
entitled (without regard to the occurrence of any contingency) to vote generally
in the election of directors, managers or trustees thereof, or fifty percent
(50%) or more of the equity interest therein, is at the time owned or
controlled, directly or indirectly, by any Person or one or more of the other
Subsidiaries of such Person or a combination thereof.

 

3



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Transfer” means any direct or indirect transfer, sale, offer, assignment,
exchange, distribution or other disposition. “Transferor” and “Transferee” have
correlative meanings.

2. Securities Act Shelf Registration on Request.

(a) Shelf Registration. Shelf Requesting Holders may request that the Company
file one shelf registration statement (as may be amended or supplemented from
time to time, a “Shelf Registration Statement”) under this Section 2(a) pursuant
to Rule 415 promulgated under the Securities Act (a “Shelf Registration”)
providing for the sale by the Shelf Requesting Holders of any or all of the
Registrable Common Stock beneficially owned by such Shelf Requesting Holders
(the date of such request, the “Shelf Request Date”) and any or all of the
Registrable Common Stock beneficially owned by other Holders who comply with the
requirements of this Section 2(a). Shelf Requesting Holders may make such
request at any time. The Company shall (i) use commercially reasonable efforts
to file, at the earliest practicable date, such Shelf Registration Statement
under the Securities Act (the “Shelf Filing Date”) and (ii) use its commercially
reasonable efforts to have such Shelf Registration Statement thereafter declared
effective by the SEC at the earliest practicable date, but in any event not
later than sixty (60) days after the Shelf Filing Date or, if a Shelf
Registration Statement is reviewed by the staff of the SEC, not later than
ninety (90) days after the Shelf Filing Date. Subject to Section 9(b), the
Company agrees to use commercially reasonable efforts to keep the Shelf
Registration Statement continuously effective under Rule 415 of the Securities
Act until the earliest to occur of (i) the second anniversary of the date such
Shelf Registration Statement initially is declared effective by the SEC (plus a
number of Business Days equal to the number of Business Days, if any, that the
Shelf Registration Statement is not kept effective (including any days for which
the use of the prospectus is suspended pursuant to Section 9(b)) after the
initial date of its effectiveness and prior to the second anniversary thereof),
(ii) the day after the date on which all of the Registrable Common Stock covered
by the Shelf Registration Statement has been sold pursuant to the Shelf
Registration Statement or (iii) the first date on which there shall cease to be
any Registrable Common Stock covered by such Shelf Registration Statement. The
Company further agrees, if necessary, to supplement or amend the Shelf
Registration Statement, if required by the rules, regulations or instructions
applicable to the registration form used by the Company for such Shelf
Registration or by the Securities Act or by any other rules and regulations
thereunder for shelf registration, and the Company agrees to furnish to the
Holders whose Registrable Common Stock is included in such Shelf Registration
Statement copies of any such supplement or amendment promptly after its being
issued or filed with the SEC. Notwithstanding any other provision hereof, no
Holder’s Registrable Common Stock shall be included in the Shelf Registration
Statement unless and until such Holder furnishes to the Company a fully
completed notice and questionnaire substantially in the form attached hereto as
Exhibit B (the “Questionnaire”) and such other information in writing as the
Company may reasonably request in writing for use in connection with the Shelf
Registration Statement and any related application to be filed with or under
state securities laws. At least thirty (30) days prior to the filing of the
Shelf Registration Statement, the Company will provide to the Holders notice of
its intention to file the Shelf Registration Statement, the form of
Questionnaire and such other information the Company may reasonably request to
be provided by the Holders. In order to be named as a selling stockholder in the
Shelf Registration Statement at the time of effectiveness of the Shelf

 

4



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Registration Statement and to include in the Shelf Registration Statement all
Registrable Common Stock requested to be included for sale by the Holder, each
Holder must no later than twenty (20) days following receipt of notice sent by
the Company as set forth in the previous sentence, furnish to the Company in
writing the completed Questionnaire and such other information reasonably
requested by the Company and the Company will include information in the
completed Questionnaire and such other information, if any, in the Shelf
Registration Statement, as necessary and in a manner so that upon effectiveness
of the Shelf Registration Statement, the Holder will be permitted to deliver the
Shelf Registration Statement to purchasers of the Holder’s Registrable Common
Stock. From and after the date that the Shelf Registration Statement becomes
effective, upon receipt of a completed Questionnaire and such other information
that the Company may reasonably request in writing, if any, the Company shall
(i) as promptly as practicable after the date on which the Questionnaire is
delivered, and in any event within the later of (x) fifteen (15) Business Days
after receipt of such Questionnaire or (y) fifteen (15) Business Days after the
expiration of any suspension pursuant to Section 9(b) in effect when the
Questionnaire is delivered, file any amendments or supplements to the Shelf
Registration Statement necessary for such Holder to be named as a selling
stockholder and to include in the Shelf Registration Statement all Registrable
Common Stock requested to be included for sale by such Holder or, if not
permitted to name such Holder as a selling stockholder by supplement, file any
necessary post-effective amendment to the Shelf Registration Statement or
prepare and, if required by applicable law, file any amendment or supplement to
any document so that such Holder is named as a selling stockholder, and use
commercially reasonable efforts to cause such post-effective amendment to be
declared effective as promptly as practicable; provided that the Company shall
not be obligated to file more than one (1) post-effective amendment in any
ninety (90) day period.

(b) Effective Registration Statement. A Shelf Registration pursuant to
Section 2(a) hereof shall not be deemed to have been effected:

(i) unless a registration statement with respect thereto has been declared
effective by the SEC and remains effective in compliance with the provisions of
the Securities Act and the laws of any state or other jurisdiction applicable to
the disposition of Registrable Common Stock covered by such registration
statement until such time as all of such Registrable Common Stock have been
disposed of in accordance with such registration statement or there shall cease
to be any Registrable Common Stock covered by such registration statement
(provided that such period need not exceed the applicable period provided for in
Section 2(a)), or

(ii) if, after it has become effective, such registration statement is subject
to any stop order, injunction or other order or requirement of the SEC or other
governmental or regulatory agency or court preventing the sale of securities
under such registration statement for any reason (other than a violation of
applicable law solely by any Holder) and has not thereafter become effective.

3. Securities Act Registration on Request.

(a) Request. At any time and from time to time (i) after the expiration (in
accordance with Section 2(a) above) or cessation of effectiveness of the initial
Shelf Registration

 

5



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Statement, if any, filed by the Company pursuant to Section 2(a) hereof (the
“Initial Shelf”) or (ii) at any time if the Initial Shelf has not been filed
and, in each case, prior to the termination of the Company’s obligations
hereunder pursuant to and in accordance with the terms of Section 19 hereof, one
(1) or more Holders (the “Initiating Holders”) may make a written request (the
“Initiating Request”) to the Company for the registration with the SEC under the
Securities Act (on Form S-3, or, if Form S-3 is not then available to the
Company, Form S-1 or any other applicable form) of all or part of such
Initiating Holders’ Registrable Common Stock; provided, however, that such
request shall be made by one (1) or more Holders, together with their
Affiliates, beneficially owning at least fifteen percent (15%) of the then
outstanding shares of Registrable Common Stock (provided that subsequent
Initiating Requests pursuant to this Section 3(a) shall be made by one (1) or
more Holders, together with their Affiliates, beneficially owning at least
fifteen percent (15%) of the then outstanding shares of Registrable Common
Stock), which request, in each case in this Section 3(a), shall specify the
number of shares of Registrable Common Stock to be disposed of by such Holders
and the proposed plan of distribution therefor. Upon the receipt of any
Initiating Request for registration pursuant to this Section 3(a), the Company
promptly shall notify in writing all other Holders of the receipt of such
request and will use commercially reasonable efforts to effect, at the earliest
practicable date, such registration under the Securities Act, including a Shelf
Registration, if applicable, of:

(i) the Registrable Common Stock which the Company has been so requested to
register by such Initiating Holder or Holders, and

(ii) all other Registrable Common Stock which the Company has been requested to
register by any other Holders by written request given to the Company within
twenty (20) days after the giving of written notice by the Company to such other
Holders of the Initiating Request (or ten (10) days if the Company states in
such written notice or gives telephonic notice to the relevant Holders, with
written confirmation to follow promptly thereafter, stating that (1) such
registration will be on Form S-3 (or, if Form S-3 is not then available to the
Company, Form S-1 or any other applicable form) and (2) such shorter period of
time is required because of a planned filing date),

all to the extent necessary to permit the disposition (in accordance with
Section 3(c) hereof) of the Registrable Common Stock to be so registered;
provided, that,

(A) the Company shall not be required to effect more than a total of an
aggregate of three (3) registrations pursuant to this Section 3(a) for all
Holders,

(B) if the intended method of distribution is an underwritten Public Offering,
the Company shall not be required to effect such registration pursuant to this
Section 3(a) unless such underwriting shall be conducted on a “firm commitment”
basis,

(C) if the Company shall have previously effected a registration pursuant to
Section 2 or this Section 3(a), the Company shall not be required to effect any
registration pursuant to this Section 3(a) until a period of one hundred

 

6



--------------------------------------------------------------------------------

TABLE OF CONTENTS

eighty (180) days shall have elapsed from the date on which the previous such
registration ceased to be effective,

(D) any Holder whose Registrable Common Stock was to be included in any such
registration pursuant to this Section 3(a), by written notice to the Company,
may withdraw such request, and the Company shall not effect such registration in
the event that the Holders that have not elected to withdraw beneficially own,
in the aggregate, less than the percentage of the shares of Registrable Common
Stock required to initiate a request under this Section 3(a) (provided that if
such registration is not effected for such reason, it shall still count as one
of the three registrations under clause (A) above unless the withdrawing Holders
reimburse the Company for all Expenses incurred),

(E) the Company shall not be required to effect any registration to be effected
pursuant to this Section 3(a) unless at least fifteen percent (15%) of the
shares of Registrable Common Stock outstanding at the time of such request are
to be included in such registration, and

(F) a Shelf Registration effected under this Section 3(a) shall comply with the
procedures set forth in the second paragraph of Section 2(a).

(b) Registration of Other Securities. Whenever the Company shall effect a
registration pursuant to Section 3(a) hereof, no securities other than
(i) Registrable Common Stock and (ii) subject to Section 3(f), Common Stock to
be sold by the Company for its own account, shall be included among the
securities covered by such registration unless the Selling Holders beneficially
owning at least fifty percent (50%) of the shares of Registrable Common Stock to
be covered by such registration shall have consented in writing to the inclusion
of such other securities.

(c) Registration Statement Form. Except as provided in Section 3(a),
registrations under Section 3(a) hereof shall be on such appropriate
registration statement form prescribed by the SEC under the Securities Act as
shall be selected by the Company and as shall permit the disposition of the
Registrable Common Stock pursuant to an underwritten offering unless the Selling
Holders beneficially owning at least a majority of the shares of Registrable
Common Stock requested to be included in such registration statement determine
otherwise, in which case such registration shall be pursuant to the method of
distribution determined by such Selling Holders. The Company agrees to include
in any such registration statement filed pursuant to Section 3(a) hereof all
information which the Selling Holders beneficially owning at least a majority of
shares of the Registrable Common Stock covered by such registration statement
effected pursuant hereto, upon advice of counsel, shall reasonably request.

(d) Effective Registration Statement. A registration requested pursuant to
Section 3(a) hereof shall not be deemed to have been effected unless:

(i) a registration statement with respect thereto has been declared effective by
the SEC and remains effective in compliance with the provisions of the
Securities Act and the laws of any state or other jurisdiction applicable to the
disposition of Registrable

 

7



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Common Stock covered by such registration statement until such time as all of
such Registrable Common Stock have been disposed of in accordance with such
registration statement or there shall cease to be any Registrable Common Stock
covered by such registration statement, provided, that, except with respect to
any Shelf Registration, such period need not exceed ninety (90) days (plus a
number of Business Days equal to the number of Business Days, if any, that the
registration statement is not kept effective (including any days for which the
use of the prospectus is suspended pursuant to Section 9(b)) after the initial
date of its effectiveness and prior to the expiration of such ninety (90) day
period), and, provided, further, that with respect to any Shelf Registration,
such period need not extend beyond the period provided for in Section 3(g)
hereof,

(ii) if, after it has become effective, such registration is subject to any stop
order, injunction or other order or requirement of the SEC or other governmental
or regulatory agency or court for any reason other than a violation of
applicable law solely by any Selling Holder and has not thereafter become
effective, or

(iii) if, in the case of an underwritten offering, the conditions to closing
specified in an underwriting agreement to which the Company is a party are not
satisfied or waived other than by reason of any breach or failure by any Selling
Holder.

The Holders to be included in a registration statement pursuant to Section 3(a)
may at any time withdraw such request for registration in accordance with
Section 3(a)(ii)(D); provided that any Initiating Holder who withdraws such
request shall not be permitted to be an Initiating Holder during the
twelve-month period following such withdrawal.

(e) Selection of Underwriters. The underwriter or underwriters of each
underwritten offering, if any, of the Registrable Common Stock to be registered
pursuant to Section 2(a) or Section 3(a) hereof shall be mutually selected by
the Selling Holders beneficially owning at least a majority of the shares of
Registrable Common Stock to be registered and the Company. In the case of any
offering or registration initiated by the Company for its own account or any
other offering not effected pursuant to Section 2(a) or Section 3(a) hereof,
including any offering pursuant to which the Holders shall have piggyback rights
pursuant to Section 4 hereof, the Company shall select a nationally recognized
underwriter (or underwriters) for such offering in its sole discretion; provided
that, the Company shall not identify any Holder or subsequent purchaser of
Registrable Common Stock as an underwriter in any public disclosure with the SEC
or any trading market without the prior written consent of such Holder or
subsequent purchaser. If the Company is required by law to identify any such
party as an underwriter in any public disclosure or filing with the SEC or any
trading market, it must notify such party in advance and such party shall have
the option, in its sole discretion, to consent to such identification as an
underwriter within five (5) Business Days or such party shall be deemed to have
consented to have its Registrable Common Stock removed from the applicable
registration statement.

(f) Priority in Requested Registration. If a registration requested pursuant to
Section 2(a) or Section 3(a) hereof involves an underwritten Public Offering,
and the managing underwriter of such underwritten offering shall advise the
Company in writing (with a copy to

 

8



--------------------------------------------------------------------------------

TABLE OF CONTENTS

each Selling Holder requesting that Registrable Common Stock be included in such
registration statement) that, in its opinion, the number of shares of
Registrable Common Stock requested to be included in such registration exceeds
the number of such securities that can be sold in such offering within a price
range stated to such managing underwriter by Selling Holders beneficially owning
at least a majority of the shares of Registrable Common Stock requested to be
included in such registration to be acceptable to such Selling Holders (such
writing to state the basis of such opinion and the approximate number of
securities which the managing underwriter believes may be included in such
offering without such effect), then the Company shall include in such
registration, to the extent of the number of shares which the Company is so
advised the managing underwriter believes can be sold in such offering,
(i) first, all Registrable Common Stock requested to be registered pursuant to
Section 2(a) or Section 3(a), pro rata among the Selling Holders on the basis of
the number of shares of Registrable Common Stock requested to be registered by
all such Selling Holders, (ii) second, if additional shares may be sold based on
the opinion of the managing underwriter, then securities that the Company
proposed to issue and sell for its own account and (iii) third, other
securities, if any.

(g) Shelf Registrations. If one or more demands made pursuant to Section 3(a)
hereof are for a Shelf Registration, the period for which the Shelf Registration
Statement in connection with the first Shelf Registration requested pursuant to
Section 3(a) must remain effective need not extend beyond one (1) year from the
date on which such Shelf Registration Statement initially was declared effective
by the SEC and the period for which any subsequent Shelf Registration Statement
in connection with the subsequent Shelf Registration requested pursuant to
Section 3(a) must remain effective need not extend beyond nine (9) months from
the date on which such Shelf Registration Statement initially was declared
effective by the SEC (plus, in each case, a number of Business Days equal to the
number of Business Days, if any, that the Shelf Registration Statement is not
kept effective (including any days for which the use of the prospectus is
suspended pursuant to Section 9(b)) after the initial date of its effectiveness
and prior to such first-year or nine-month, as the case may be, anniversary
thereof).

4. Piggyback Registration. If the Company proposes to register Common Stock
under the Securities Act by registration on any forms (other than Form S-4 or
S-8 or any successor or similar form(s)), whether or not pursuant to
registration rights granted to other holders of its securities and whether or
not for sale for its own account, it shall give prompt written notice to all of
the Holders of its intention to do so and of such Holders’ rights under this
Section 4, which notice, in any event, shall be given at least thirty (30) days
prior to such proposed registration. Upon the written request of any Holder
receiving notice of such proposed registration (a “Piggyback Requesting Holder”)
made within twenty (20) days after the receipt of any such notice (or ten
(10) days if the Company states in such written notice or gives telephonic
notice to the relevant Holders, with written confirmation to follow promptly
thereafter, stating that (i) such registration will be on Form S-3 (or, if Form
S-3 is not then available to the Company, Form S-1 or any other applicable form)
and (ii) such shorter period of time is required because of a planned filing
date), which request shall specify the Registrable Common Stock intended to be
disposed of by such Piggyback Requesting Holder and the minimum offering price
per share at which the Holder is willing to sell its Registrable Common Stock,
the Company shall, subject to Section 7(b) hereof, effect the registration under
the Securities Act of

 

9



--------------------------------------------------------------------------------

TABLE OF CONTENTS

all Registrable Common Stock which the Company has been so requested to register
by the Piggyback Requesting Holders thereof; provided that,

(a) prior to the effective date of the registration statement filed in
connection with such registration or, in the case of a Shelf Registration
Statement, prior to the delivery of a preliminary prospectus related to such
offering, and, in any event, promptly following receipt of notification by the
Company from the managing underwriter (if an underwritten offering) of a range
of prices at which such securities are likely to be sold, the Company shall so
advise each Piggyback Requesting Holder of such price, and if such price is
below the minimum price which shall be acceptable to such Piggyback Requesting
Holder, such Piggyback Requesting Holder shall then have the right irrevocably
to withdraw its request to have its Registrable Common Stock included in such
registration statement, by delivery of written notice of such withdrawal to the
Company within five (5) Business Days of its being advised of such price,
without prejudice to the rights of any such Holder or Holders to include
Registrable Common Stock in any future registration (or registrations) pursuant
to this Section 4 or to cause such registration to be effected as a registration
under Section 3(a) hereof, as the case may be;

(b) if at any time after giving written notice of its intention to register the
offer for sale of any securities and prior to the effective date of the
registration statement filed in connection with such registration or, in the
case of a Shelf Registration Statement, prior to the consummation of such
offering, the Company shall determine for any reason not to register or to delay
registration of such securities, the Company may, at its election, give written
notice of such determination to each Piggyback Requesting Holder and (i) in the
case of a determination not to register, the Company shall be relieved of its
obligation to register any Registrable Common Stock in connection with such
registration (but not from any obligation of the Company to pay the Expenses in
connection therewith), without prejudice, however, to the rights of any Holder
to include Registrable Common Stock in any future registration (or
registrations) pursuant to this Section 4 or, if applicable, to cause such
registration to be effected as a registration under Section 3(a) hereof, as the
case may be, and (ii) in the case of a determination to delay registering, shall
be permitted to delay registering any Registrable Common Stock, for the same
period as the delay in registering such other securities; and

(c) if such registration was initiated by the Company for its own account and
involves an underwritten offering, each Piggyback Requesting Holder shall sell
its Registrable Common Stock on the same terms and conditions as those that
apply to the Company, and the underwriters of each such underwritten offering
shall be a nationally recognized underwriter (or underwriters) selected by the
Company in its sole discretion.

No registration effected under this Section 4 shall relieve the Company of its
obligation to effect any registration upon request under Section 3(a) hereof and
no registration effected pursuant to this Section 4 shall be deemed to have been
effected pursuant to Section 3(a) hereof.

5. Expenses. Except as provided in the last paragraph of Section 6, the Company
shall pay all Expenses in connection with any registration initiated pursuant to
Sections 2(a), 3(a) or 4 hereof, whether or not such registration shall become
effective and whether or not all or any

 

10



--------------------------------------------------------------------------------

TABLE OF CONTENTS

portion of the Registrable Common Stock originally requested to be included in
such registration are ultimately included in such registration.

6. Registration Procedures. If and whenever the Company is required to effect
any registration under the Securities Act as provided in Sections 2(a), 3(a) and
4 hereof, the Company shall, as expeditiously as possible:

(a) prepare and file with the SEC (promptly and, in the case of any registration
pursuant to Section 3(a), in any event on or before the date that is (i) ninety
(90) days after the date of any Initiating Request or (ii) if, as of such
ninetieth (90th) day, the Company does not have the audited financial statements
required to be included in the registration statement, thirty (30) days after
the receipt by the Company from its independent public accountants of such
audited financial statements, which the Company shall use commercially
reasonable efforts to obtain as promptly as practicable) the requisite
registration statement to effect such registration and thereafter use
commercially reasonable efforts to cause such registration statement to become
and remain effective; provided, however, that the Company may discontinue any
registration of its securities that are not shares of Registrable Common Stock
(and, pursuant to, and under the circumstances specified in, Sections 4 and 9(b)
hereof, its securities that are shares of Registrable Common Stock) at any time
prior to the effective date of the registration statement relating thereto;

(b) prepare and file with the SEC such amendments and supplements to such
registration statement and the prospectus used in connection therewith as may be
necessary to keep such registration statement effective and to comply with the
provisions of the Securities Act and the Exchange Act with respect to the
disposition of all Registrable Common Stock covered by such registration
statement until such time as all of such Registrable Common Stock has been
disposed of in accordance with the method of disposition set forth in such
registration statement; provided, that, except with respect to any Shelf
Registration, such period need not extend beyond ninety (90) days after the
effective date of the registration statement (plus a number of Business Days
equal to the number of Business Days, if any, that the registration statement is
not kept effective (including any days for which the use of the prospectus is
suspended pursuant to Section 9(b)) after the initial date of its effectiveness
and prior to the expiration of such 90-day period); and provided, further, that
with respect to the Initial Shelf, such period need not extend beyond the
applicable period provided for in Section 2(a) hereof and, with respect to any
Shelf Registration other than the Initial Shelf, such period need not exceed the
applicable period provided for in Section 3(g) hereof;

(c) furnish to each seller of Registrable Common Stock covered by such
registration statement and their representatives designated pursuant to
Section 8(a), if any, and each underwriter, if any, such number of copies of
such drafts and final conformed versions of such registration statement and of
each such amendment and supplement thereto (in each case including all exhibits
and any documents incorporated by reference), such number of copies of such
drafts and final versions of the prospectus contained in such registration
statement (including each preliminary prospectus and any summary prospectus) and
any other prospectus filed under Rule 424 under the Securities Act, in
conformity with the requirements of the Securities Act, and such other
documents, including without limitation notification of whether

 

11



--------------------------------------------------------------------------------

TABLE OF CONTENTS

such registration statement or amendment or supplement thereto will be reviewed
by the SEC or any other regulatory authority, as the sellers of a majority of
the Registrable Common Stock covered by such registration statement or any
underwriter may reasonably request in writing; provided, that all drafts of such
registration statement or amendment or supplement thereto shall be furnished to
each seller of Registrable Common Stock covered by such registration statement
and their representatives designated pursuant to Section 8(a) whether or not so
requested;

(d) use commercially reasonable efforts (i) to register or qualify all
Registrable Common Stock and other securities, if any, covered by such
registration statement under such other securities or blue sky laws of such
states or other jurisdictions of the United States of America as the Selling
Holders covered by such registration statement shall reasonably request in
writing, (ii) to keep such registration or qualification in effect for so long
as such registration statement remains in effect and (iii) to take any other
action that may be necessary or reasonably advisable to enable such sellers to
consummate the disposition in such jurisdictions of the securities to be sold by
such sellers, except that the Company shall not for any such purpose be required
to qualify generally to do business as a foreign corporation in any jurisdiction
wherein it would not but for the requirements of this subsection (d) be
obligated to be so qualified, to subject itself to taxation in such jurisdiction
or to consent to general service of process in any such jurisdiction;

(e) use commercially reasonable efforts to cause all Registrable Common Stock
covered by such registration statement to be registered with or approved by such
other federal or state governmental agencies or authorities as may be necessary
upon the advice of counsel to the Company or counsel to the seller of
Registrable Common Stock or Selling Holders to enable the seller or sellers
thereof to consummate the disposition of such Registrable Common Stock;

(f) use commercially reasonable efforts to obtain and, if obtained, furnish to
each seller of Registrable Common Stock, and each such seller’s underwriters, if
any, a signed:

(i) opinion of counsel for the Company, dated the effective date of such
registration statement (and, if such registration involves an underwritten
offering, dated the date of the closing under the underwriting agreement and
addressed to the underwriters), reasonably satisfactory (based on the customary
form and substance of opinions of issuers’ counsel customarily given in such an
offering) in form and substance to such seller, and

(ii) “cold comfort” letter, dated the effective date of such registration
statement (and, if such registration involves an underwritten offering, dated
the date of the closing under the underwriting agreement and addressed to the
underwriters) and signed by the independent public accountants who have
certified the Company’s financial statements included or incorporated by
reference in such registration statement, reasonably satisfactory (based on the
customary form and substance of “cold comfort” letters of issuers’ independent
public accountant customarily given in such an offering) in form and substance
to such seller,

in the case of each Section 6(f)(i) and Section 6(f)(ii), covering substantially
the same matters with respect to such registration statement (and the prospectus
included therein) and, in the case

 

12



--------------------------------------------------------------------------------

TABLE OF CONTENTS

of the accountants’ comfort letter, with respect to events subsequent to the
date of such financial statements, as are customarily covered in opinions of
issuer’s counsel and in accountants’ comfort letters delivered to underwriters
in such types of offerings of securities;

(g) notify each seller of Registrable Common Stock and other securities covered
by such registration statement, if any, at any time when a prospectus relating
thereto is required to be delivered under the Securities Act, upon discovery
that, or upon the happening of any event as a result of which, the prospectus
included in such registration statement, as then in effect, includes an untrue
statement of a material fact or omits to state any material fact required to be
stated therein or necessary to make the statements therein not misleading in the
light of the circumstances under which they were made and for which the Company
chooses to suspend the use of the registration statement and prospectus pursuant
to Section 9(b), and, in accordance with Section 9(b), at the written request of
any such seller of Registrable Common Stock, promptly prepare and furnish to it
a reasonable number of copies of a supplement to or an amendment of such
prospectus as may be necessary so that, as thereafter delivered to the
purchasers of such securities, such prospectus, as supplemented or amended,
shall not include an untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary to make the statements
therein not misleading in the light of the circumstances under which they were
made;

(h) use commercially reasonable efforts to obtain the withdrawal of any order
suspending the effectiveness of a registration statement relating to the
Registrable Common Stock at the earliest possible moment;

(i) otherwise comply with all applicable rules and regulations of the SEC and
any other governmental agency or authority having jurisdiction over the
offering, and make available to its stockholders, as soon as reasonably
practicable, an earnings statement covering the period of at least twelve
(12) months, but not more than eighteen (18) months, beginning with the first
full calendar month after the effective date of such registration statement,
which earnings statement shall satisfy the provisions of Section 11(a) of the
Securities Act and Rule 158 promulgated thereunder, and furnish to each seller
of Registrable Common Stock and to the managing underwriter, if any, at least
ten (10) days prior to the filing thereof (or such shorter time period
reasonably necessary in light of applicable legal requirements) a copy of any
amendment or supplement to such registration statement or prospectus;

(j) use commercially reasonable efforts to cause all Registrable Common Stock
covered by a registration statement (i) to be listed on a national securities
exchange on which similar securities issued by the Company are then listed, if
the listing of such Registrable Common Stock is then permitted under the rules
of such exchange, or (ii) if the Company is not required pursuant to clause
(i) above to list Registrable Common Stock on a specific national securities
exchange, use commercially reasonable efforts to list the Registrable Common
Stock on a national securities exchange and, without limiting the generality of
the foregoing, use commercially reasonable efforts to arrange for at least two
(2) market makers to register with FINRA as such with respect to such
Registrable Common Stock;

 

13



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(k) provide a transfer agent and registrar for the Registrable Common Stock
covered by a registration statement no later than the effective date thereof;

(l) enter into such agreements (including an underwriting agreement in customary
form) and take such other actions as the Holders beneficially owning a majority
of the shares of Registrable Common Stock covered by such registration statement
shall reasonably request in order to expedite or facilitate the disposition of
such Registrable Common Stock, including customary indemnification;

(m) if requested by the managing underwriter(s) or the Holders beneficially
owning a majority of the shares of Registrable Common Stock being sold in
connection with an underwritten offering, promptly incorporate in a prospectus
supplement or post-effective amendment such information provided to the Company
in writing as the managing underwriter(s) and the Holders of a majority of the
Registrable Common Stock being sold agree should be included therein relating to
the plan of distribution with respect to such Registrable Common Stock,
including without limitation, information with respect to the number of shares
of Registrable Common Stock being sold to such underwriters, the purchase price
being paid therefor by such underwriters and with respect to any other terms of
the underwritten offering of the Registrable Common Stock to be sold in such
offering, and make all required filings of such prospectus supplement or
post-effective amendment as soon as notified of the matters to be incorporated
in such prospectus supplement or post-effective amendment; and

(n) cooperate with the Selling Holders and the managing underwriter(s), if any,
to facilitate the timely preparation and delivery of certificates representing
Registrable Common Stock to be sold and not bearing any restrictive legends, and
enable such Registrable Common Stock to be in such share amounts and registered
in such names as the managing underwriter(s) or, if none, the Selling Holders
beneficially owning a majority of the shares of Registrable Common Stock being
offered for sale, may request at least three (3) Business Days prior to any sale
of Registrable Common Stock to the underwriters.

As a condition to the obligations of the Company to complete any registration
pursuant to this Agreement with respect to the Registrable Common Stock of a
Holder, such Holder must furnish to the Company in writing such information
regarding itself, the Registrable Common Stock held by it and the intended
methods of disposition of the Registrable Common Stock held by it as is
necessary to effect the registration of such Holders’ Registrable Common Stock
and is requested in writing by the Company. Except as otherwise required by
Section 2(a), at least thirty (30) days prior to the first anticipated filing
date of a registration statement for any registration under this Agreement, the
Company will notify in writing each Holder of the information referred to in the
preceding sentence which the Company is requesting from that Holder whether or
not such Holder has elected to have any of its Registrable Common Stock included
in the registration statement. If, within ten (10) days prior to the anticipated
filing date, the Company has not received the requested information from a
Holder, then the Company may file the registration statement without including
Registrable Common Stock of that Holder, if, in the opinion of the Company’s
counsel, such information is required to be included in such registration
statement.

 

14



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Each Holder agrees that as of the date that a final prospectus is made available
to it for distribution to prospective purchasers of Registrable Common Stock it
shall cease to distribute copies of any preliminary prospectus prepared in
connection with the offer and sale of such Registrable Common Stock. Each Holder
further agrees that, upon receipt of any notice from the Company of the
happening of any event of the kind described in subsection (g) of this Section 6
and a suspension of the use of the registration statement and prospectus
pursuant to Section 9(b), such Holder shall forthwith discontinue such Holder’s
disposition of Registrable Common Stock pursuant to the registration statement
and prospectus relating to such Registrable Common Stock until such Holder’s
receipt of the copies of the supplemented or amended prospectus contemplated by
subsection (g) of this Section 6 and, if so directed by the Company, shall
deliver to the Company (at the Company’s expense) all copies, other than
permanent file copies, then in such Holder’s possession of the prospectus
relating to such Registrable Common Stock at the time of receipt of such notice.
If any event of the kind described in subsection (g) of this Section 6 occurs
and such event is the fault solely of a Holder (or Holders), such Holder (or
Holders) shall pay all Expenses attributable to the preparation, filing and
delivery of any supplemented or amended prospectus contemplated by subsection
(g) of this Section 6.

7. Underwritten Offerings.

(a) Requested Underwritten Offerings. If requested by the underwriters in
connection with a request for a registration (that is not a Shelf Registration)
under Section 3 hereof or any underwritten “takedown” of securities under a
Shelf Registration Statement filed pursuant to Section 2(a) or Section 3, the
Company shall enter into a firm commitment underwriting agreement with such
underwriters for such offering, and such agreement shall be reasonably
satisfactory in substance and form to the Company, a majority of the Selling
Holders whose Registrable Common Stock is to be included in such registration
and the underwriters and to contain such representations and warranties by the
Company and the Selling Holders and such other terms as are customary in
agreements of that type, including, without limitation, indemnification and
contribution to the effect and to the extent provided in Section 10 hereof.

(b) Piggyback Underwritten Offerings: Priority.

(i) If the Company proposes to register any of its securities under the
Securities Act for its own account as contemplated by Section 4 hereof and such
securities are to be distributed by or through one or more underwriters, and if
the managing underwriter of such underwritten offering shall advise the Company
in writing (with a copy to the Piggyback Requesting Holders) that if all the
Registrable Common Stock requested to be included in such registration were so
included, in its opinion, the number and type of securities proposed to be
included in such registration would exceed the number and type of securities
which the managing underwriter believes could be sold in such offering within a
price range acceptable to the Company (such writing to state the basis of such
opinion and the approximate number and type of securities which the managing
underwriter believes may be included in such offering without such effect), then
the Company shall include in such registration pursuant to Section 4, to the
extent of the number of securities which the Company is so advised the managing
underwriter believes can be sold in such offering, (i) first, securities that
the Company proposes to issue and sell for its own account, (ii) second,
Registrable Common Stock requested to be

 

15



--------------------------------------------------------------------------------

TABLE OF CONTENTS

registered by Piggyback Requesting Holders pursuant to Section 4 hereof, pro
rata among the Piggyback Requesting Holders on the basis of the number of shares
of Registrable Common Stock requested to be registered by all such Piggyback
Requesting Holders and (iii) third, other securities, if any.

(ii) In the case of any other registration contemplated by Section 4 involving
an underwritten Public Offering, if the managing underwriter of such
underwritten offering shall advise the Company in writing (with a copy to the
Piggyback Requesting Holders) that if all Registrable Common Stock requested to
be included in such registration were so included, in its opinion, the number
and type of securities proposed to be included in such registration would exceed
the number and type of securities which the managing underwriter believes could
be sold in such offering within a price range stated to such managing
underwriter by Selling Holders beneficially owning at least a majority of the
shares of Registrable Common Stock requested to be included in such registration
to be acceptable to such Selling Holders (such writing to state the basis of
such opinion and the approximate number and type of securities which the
managing underwriter believes may be included in such offering without such
effect), then the Company shall include in such registration pursuant to
Section 4, to the extent of the number of securities which the Company is so
advised the managing underwriter believes can be sold in such offering,
(i) first, Registrable Common Stock requested to be registered by Piggyback
Requesting Holders pursuant to Section 4 hereof, pro rata among the Piggyback
Requesting Holders on the basis of the number of shares of Registrable Common
Stock requested to be registered by all such Piggyback Requesting Holders,
(ii) second, securities that the Company proposed to issue and sell for its own
account and (iii) third, other securities, if any.

Any Selling Holder may withdraw its request to have all or any portion of its
Registrable Common Stock included in any such offering by notice to the Company
within ten (10) Business Days after receipt of a copy of a notice from the
managing underwriter pursuant to this Section 7(b).

(c) Holders of Registrable Common Stock to be Parties to Underwriting Agreement.
The Holders of Registrable Common Stock to be distributed by underwriters in an
underwritten offering contemplated by subsections (a) or (b) of this Section 7
shall be parties to the underwriting agreement between the Company and such
underwriters and any such Holder, at its option, may reasonably require that any
or all of the representations and warranties by, and the other agreements on the
part of, the Company to and for the benefit of such underwriters shall also be
made to and for the benefit of such Holders (except to the extent any such
provision contradicts the terms of this Agreement) and that any or all of the
conditions precedent to the obligations of such underwriters under such
underwriting agreement be conditions precedent to the obligations of such
Holders. No such Holder shall be required to make any representations or
warranties to or agreements with the Company or the underwriters other than
representations, warranties or agreements regarding such Holder, such Holder’s
Registrable Common Stock and such Holder’s intended method of distribution.

 

16



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(d) Holdback Agreements.

(i) Each Holder agrees, unless otherwise agreed to by the managing underwriter
for any underwritten offering pursuant to this Agreement, not to effect any sale
or distribution of any equity securities of the Company or securities
convertible into or exchangeable or exercisable for equity securities of the
Company, including any sale under Rule 144 under the Securities Act, (i) during
the ten (10) days prior to a Public Offering and for one hundred eighty
(180) days after a Public Offering or such shorter period of time acceptable to
the managing underwriter of the Public Offering, if any, except as part of the
Public Offering or to the extent that such Holder is prohibited by applicable
law from agreeing to withhold securities from sale or is acting in its capacity
as a fiduciary or an investment advisor or (ii) following a Public Offering,
during the ten (10) days prior to the date on which an underwritten registration
of Registrable Common Stocks pursuant to Section 2(a), 3 or 4 hereof has become
effective and until the earlier of (a) the date on which all shares of
Registrable Common Stock to be sold pursuant to such underwritten registration
has been sold by the underwriters and (b) ninety (90) days after the effective
date of such underwritten registration or such shorter period of time acceptable
to the managing underwriter of such underwritten offering, if any, except as
part of such underwritten registration or to the extent that such Holder is
prohibited by applicable law from agreeing to withhold securities from sale or
is acting in its capacity as a fiduciary or an investment adviser.
Notwithstanding the foregoing, if: (x) during the last 17 days of the foregoing
180-day period or 90-day period, as applicable, the Company issues an earnings
release or material news or a material event relating to the Company occurs; or
(y) prior to the expiration of the 180-day period or 90-day period, as
applicable, the Company announces that it will release earnings results during
the 16-day period beginning on the last day of the period, then the restrictions
described above shall continue to apply until the expiration of an 18-day period
beginning on the issuance of the earnings release or the occurrence of the
material news or material event. Each Holder shall enter into customary letter
agreements to the foregoing effect if so requested by the Company and any
managing underwriter. Without limiting the scope of the term “fiduciary,” a
Holder shall be deemed to be acting as a fiduciary or an investment adviser if
its actions or the securities proposed to be sold are subject to the Employee
Retirement Income Security Act of 1974, as amended, the Investment Company Act
of 1940, as amended, or the Investment Advisers Act of 1940, as amended, or if
such securities are held in a separate account under applicable insurance law or
regulation.

(ii) The Company agrees not to effect any sale or distribution of any equity
securities of the Company, or securities convertible into or exchangeable or
exercisable for equity securities of the Company (except pursuant to
registrations on Form S-4 or Form S-8 or any successor thereto), (i) during the
ten (10) days prior to a Public Offering and for one hundred eighty (180) days
after a Public Offering or such shorter period of time acceptable to the
managing underwriter of the Public Offering, if any, except as part of the
Public Offering or (ii) following a Public Offering, during the ten (10) days
prior to the date on which an underwritten registration of Registrable Common
Stock pursuant to Section 2(a), 3 or 4 hereof has become effective and until the
earlier of (1) the date on which all shares of Registrable Common Stock to be
sold pursuant to such underwritten registration has been sold by the
underwriters and (2) ninety (90) days after the effective date of such
underwritten registration or such shorter period of time approved in writing by
the managing underwriter of such underwritten offering, if any, except as part
of such underwritten registration.

 

17



--------------------------------------------------------------------------------

TABLE OF CONTENTS

8. Preparation: Reasonable Investigation.

(a) Registration Statements. In connection with the preparation and filing of
each registration statement under the Securities Act pursuant to this Agreement,
the Company shall (i) give representatives (designated to the Company in
writing) of each Holder or group of Holders beneficially owning at least fifteen
percent (15%) of the shares of Registrable Common Stock registered under such
registration statement, the underwriters, if any, and one firm of counsel, one
firm of accountants and one firm of other agents retained on behalf of all
underwriters and one firm of counsel, one firm of accountants and one firm of
other agents retained by Holders beneficially owning a majority of the shares of
Registrable Common Stock covered by such registration statement on behalf of all
Holders of Registrable Common Stock registered under such registration
statement, the reasonable opportunity to participate in the preparation of such
registration statement, each prospectus included therein or filed with the SEC,
and each amendment thereof or supplement thereto, (ii) upon reasonable advance
notice to the Company, give each of them such reasonable access to all financial
and other records, corporate documents and properties of the Company and its
Subsidiaries, as shall be necessary, in the reasonable opinion of such Holders’
and such underwriters’ counsel, to conduct a reasonable due diligence
investigation for purposes of the Securities Act, and (iii) upon reasonable
advance notice to the Company, provide such reasonable opportunities to discuss
the business of the Company with its officers, directors, employees and the
independent public accountants who have certified its financial statements as
shall be necessary, in the reasonable opinion of such Holders’ and such
underwriters’ counsel, to conduct a reasonable due diligence investigation for
purposes of the Securities Act.

(b) Confidentiality. Each Holder shall, and shall cause its representatives to,
maintain the confidentiality of any confidential information received from or
otherwise made available by the Company or its representatives to such Holder in
its capacity as such. Information that (i) is or becomes available to a Holder
or its representatives from a public source other than as a result of a
disclosure by such Holder or any of its Affiliates, (ii) is disclosed to a
Holder or its representatives by a third-party source who the Holder or its
representatives reasonably believe is not bound by an obligation of
confidentiality to the Company or (iii) is or becomes required to be disclosed
by a Holder by law, including by court order, shall not be deemed to be
confidential information for purposes of this Agreement; provided, that such
Holder shall as promptly as possible upon becoming aware of a requirement
described in clause (iii) above, notify the Company of the existence and
circumstances surrounding such requirement. The Holders shall not grant access,
and the Company shall not be required to grant access, to information under this
Section 8 to any Person who will not agree to maintain the confidentiality (to
the same extent a Holder is required to maintain confidentiality) of any
confidential information received from or otherwise made available to it by the
Company or the Holders under this Agreement.

9. Postponements.

(a) Without limiting any other rights of the Holders under this Agreement, if
the Company shall fail to file any registration statement to be filed pursuant
to a request for registration under Section 2(a) or under Section 3(a) hereof,
(i) any Holder whose Registrable

 

18



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Common Stock was to be included in such registration shall have the right to
withdraw such request and (ii) the Holders requesting registration shall have
the right to withdraw such request to file a registration statement if and only
if the Holders that have not elected to withdraw beneficially own, in the
aggregate, less than the percentage of shares of Registrable Common Stock
required to initiate a request under Section 2(a) or under Section 3(a), as the
case may be. Any withdrawal shall be made by giving written notice to the
Company within twenty (20) days after the Shelf Filing Date, or, in the case of
a request pursuant to Section 3(a) hereof, the date on which a registration
statement would otherwise have been required to have been filed with the SEC
under clause (i) of Section 6(a) hereof (i.e., twenty (20) days after the date
that is ninety (90) days after the date of the relevant Initiating Request, or,
if, as of such ninetieth day, the Company does not have the audited financial
statements required to be included in the registration statement, thirty
(30) days after the receipt by the Company from its independent public
accountants of such audited financial statements). In the event of a withdrawal
described in clause (ii) of this Section 9(a), the request for registration
shall not be counted for purposes of determining the number of registrations to
which Holders are entitled pursuant to Section 2(a) or 3(a) hereof, as the case
may be. The Company shall pay all Expenses incurred in connection with any
withdrawal described in clauses (i) and (ii) of this Section 9(a).

(b) The Company shall not be obligated to file any registration statement, or
file any amendment or supplement to any registration statement, and may suspend
the registration process and/or any Selling Holder’s ability to use a
prospectus, at any time (but not to exceed one time in any twelve- (12) month
period) when the Company, in the good faith judgment of its Board of Directors,
reasonably believes that (i) the continuation of the registration process
thereof at the time requested would adversely affect a pending or proposed
material financing or a material acquisition, merger, recapitalization,
consolidation, reorganization or similar transaction, or negotiations,
discussions or pending proposals with respect thereto or (ii) the registration
statement and any prospectus would, in the Company’s judgment, contain a
material misstatement of fact or omission as a result of an event that has
occurred or is continuing. The filing of a registration statement, or any
amendment or supplement thereto, by the Company cannot be deferred, and the
Selling Holders’ rights to make sales pursuant to an effective registration
statement cannot be suspended, pursuant to the provisions of the preceding
sentence, (x) in the case of clause (i) above, for more than ten days after the
abandonment or consummation of any of the proposals or transactions set forth in
such clause (i), (y) in the case of clause (ii) above, following such time as
the Company no longer believes, in its judgment, that the registration statement
and any prospectus would contain a material misstatement of fact or omission as
a result of an event that has occurred or is continuing; provided that the
Company will use commercially reasonable efforts to update the disclosure in
such registration statement and prospectus (whether by amendment or by
incorporation by reference) as soon as practicable such that the registration
statement and prospectus will not contain a material misstatement of fact or
omission, or (z) in any event, in the case of either clause (i) or clause
(ii) above, for more than one hundred twenty (120) days after the date of the
Board of Directors’ determination; provided that the Company may not suspend any
Selling Holder’s ability to use a prospectus pursuant to this Section 9(b)
(including but not limited to as set forth in Section 6(g)) for more than an
aggregate of one hundred twenty (120) days in any three hundred sixty five-
(365) day period. The Company shall give notice to the Selling Holders that the
registration process has been suspended and upon notice duly given

 

19



--------------------------------------------------------------------------------

TABLE OF CONTENTS

pursuant to Section 19(f) hereof, each Selling Holder agrees not to sell any
Registrable Common Stock pursuant to any registration statement until such
Selling Holder’s receipt of copies of the supplemented or amended prospectus, or
until it is advised in writing by the Company that the prospectus may be used,
and has received copies of any additional or supplemental filings that are
incorporated or deemed incorporated by reference in such prospectus. The Company
shall not specify the nature of the event giving rise to a suspension in any
notice to the Selling Holders of the existence of such a suspension. If the
Company suspends the Selling Holders’ rights to make sales pursuant hereto, the
applicable registration period shall be extended by the number of days of such
suspension.

10. Indemnification.

(a) Indemnification by the Company. In connection with any registration
statement filed by the Company pursuant to Section 2(a), 3(a) or 4 hereof, to
the fullest extent permitted by law the Company shall, and hereby agrees to,
indemnify and hold harmless, each Holder and seller of any Registrable Common
Stock covered by such registration statement and each other Person who
participates as an underwriter in the offering or sale of such securities and
each other Person, if any, who controls (within the meaning of the Exchange Act)
such Holder or seller or any such underwriter, and their respective
stockholders, directors, officers, employees, partners, agents and Affiliates
(each, a “Company Indemnitee” for purposes of this Section 10(a)), against any
losses, claims, damages, liabilities (or actions or proceedings, whether
commenced or threatened, in respect thereof and whether or not such indemnified
party is a party thereto), joint or several, and expenses, including, without
limitation, the reasonable fees, disbursements and other charges of legal
counsel and reasonable costs of investigation, to which such Company Indemnitee
may become subject under the Securities Act or otherwise (collectively, a “Loss”
or “Losses”), insofar as such Losses arise out of, are based upon or relate to
(i) any breach of any representation or warranty made by the Company in this
Agreement or any other certificate, instrument or document contemplated hereby,
(ii) any breach of any covenant, agreement or obligation of the Company
contained in this Agreement or any other certificate, instrument or document
contemplated hereby, or (iii) any untrue statement or alleged untrue statement
of any material fact contained in any registration statement under which such
securities were registered or otherwise offered or sold under the Securities Act
or otherwise, any preliminary prospectus, final prospectus or summary prospectus
related thereto, or any amendment or supplement thereto (or in any document
incorporated by reference in any of the foregoing) (collectively, “Offering
Documents”), or any omission or alleged omission to state therein a material
fact required to be stated therein or necessary to make the statements therein
in the light of the circumstances in which they were made not misleading or any
violation by the Company of any federal or state law, rule or regulation
applicable to the Company and relating to action required of or inaction by the
Company in connection with any such registration; provided that, the Company
shall not be liable to any Company Indemnitee in any such case to the extent
that any such Loss arises out of or is based upon an untrue statement or alleged
untrue statement or omission or alleged omission made in such Offering Documents
in reliance upon and in conformity with information furnished to the Company in
a writing duly executed by such Company Indemnitee specifically stating that it
is expressly for use therein; and provided further, that the Company shall not
be required to indemnify a Company Indemnitee against any liability arising from
any untrue or misleading statement or omission contained in any preliminary

 

20



--------------------------------------------------------------------------------

TABLE OF CONTENTS

prospectus if such deficiency is corrected in the final prospectus or for any
liability that arises out of the failure of a Company Indemnitee to deliver a
prospectus as required by the Securities Act. Such indemnity shall survive the
transfer of such securities by such Company Indemnitee.

(b) Indemnification by the Offerors and Sellers. In connection with any
registration statement filed by the Company pursuant to Section 2(a), 3(a) or 4
hereof in which a Holder has registered for sale Registrable Common Stock, each
such Holder or seller of Registrable Common Stock shall, and hereby agrees to,
on a several and not joint basis, indemnify and hold harmless to the fullest
extent permitted by law the Company and each of its directors, officers,
employees, agents, partners, stockholders, Affiliates and each other Person, if
any, who controls (within the meaning of the Exchange Act) the Company and each
other seller and such seller’s employees, directors, officers, stockholders,
partners, agents and Affiliates (each, a “Holder Indemnitee” for purposes of
this Section 10(b)), against all Losses insofar as such Losses arise out of, are
based upon or relate to any untrue statement or alleged untrue statement of a
material fact contained in any Offering Documents or any omission or alleged
omission to state therein a material fact required to be stated therein or
necessary to make the statements therein in the light of circumstances in which
they were made not misleading, but only to the extent that such untrue statement
or alleged untrue statement or omission or alleged omission was made in reliance
upon and in conformity with information furnished to the Company in a writing
duly executed by such Holder or seller of Registrable Common Stock expressly for
use therein; provided, however, that the liability of such indemnifying party
under this Section 10(b) shall be limited to the amount of the net proceeds
received by such indemnifying party in the sale of Registrable Common Stock
giving rise to such liability. Such indemnity shall survive the transfer of such
securities by such indemnifying party.

(c) Notices of Losses, etc. Promptly after receipt by an indemnified party of
written notice of the commencement of any action or proceeding involving a Loss
referred to in the preceding subsections of this Section 10, such indemnified
party will, if a claim in respect thereof is to be made against an indemnifying
party, give written notice to the latter of the commencement of such action;
provided, however, that the failure of any indemnified party to give notice as
provided herein shall not relieve the indemnifying party of its obligations
under the preceding subsections of this Section 10, except to the extent that
the indemnifying party is materially and actually prejudiced by such failure to
give notice. In case any such action is brought against an indemnified party,
the indemnifying party shall be entitled to participate in and, unless in such
indemnified party’s reasonable judgment a conflict of interest between such
indemnified and indemnifying parties may exist in respect of such Loss, to
assume and control the defense thereof, in each case at its own expense, jointly
with any other indemnifying party similarly notified, to the extent that it may
wish, with counsel reasonably satisfactory to such indemnified party, and after
its assumption of the defense thereof, the indemnifying party shall not be
liable to such indemnified party for any legal or other expenses subsequently
incurred by the latter in connection with the defense thereof other than
reasonable costs of investigation, unless in such indemnified party’s reasonable
judgment a conflict of interest between such indemnified and indemnifying
parties arises in respect of such claim after the assumption of the defense
thereof. No indemnifying party shall be liable for any settlement of any such
action or proceeding effected without its written consent, which shall not be
unreasonably withheld. No indemnifying party shall, without the consent of the
indemnified party, consent to entry of any

 

21



--------------------------------------------------------------------------------

TABLE OF CONTENTS

judgment or enter into any settlement which does not include as an unconditional
term thereof the giving by the claimant or plaintiff to such indemnified party
of a release from all liability in respect of such Loss or which requires action
on the part of such indemnified party or otherwise subjects the indemnified
party to any obligation or restriction to which it would not otherwise be
subject.

(d) Contribution. If the indemnification provided for in this Section 10 shall
for any reason be unavailable to an indemnified party under subsection (a) or
(b) of this Section 10 in respect of any Loss, then, in lieu of the amount paid
or payable under subsection (a) or (b) of this Section 10, the indemnified party
and the indemnifying party under subsection (a) or (b) of this Section 10 shall
contribute to the aggregate Losses (including legal or other expenses reasonably
incurred in connection with investigating the same) (i) in such proportion as is
appropriate to reflect the relative fault of the Company and the prospective
Selling Holders covered by the registration statement which resulted in such
Loss or action in respect thereof, with respect to the statements, omissions or
action which resulted in such Loss or action in respect thereof, as well as any
other relevant equitable considerations, or (ii) if the allocation provided by
clause (i) above is not permitted by applicable law, in such proportion as shall
be appropriate to reflect the relative benefits received by the Company, on the
one hand, and such prospective sellers, on the other hand, from their sale of
Registrable Common Stock; provided that, for purposes of this clause (ii), the
relative benefits received by the prospective sellers shall be deemed not to
exceed the amount received by such sellers. No Person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any Person who was not guilty of such
fraudulent misrepresentation. The obligations, if any, of the Selling Holders to
contribute as provided in this subsection (d) are several in proportion to the
relative value of their respective Registrable Common Stock covered by such
registration statement and not joint. In addition, no Person shall be obligated
to contribute hereunder any amounts in payment for any settlement of any action
or Loss effected without such Person’s consent, which shall not be unreasonably
withheld.

(e) Indemnification Payments. The indemnification and contribution required by
this Section 10 shall be made by periodic payments of the amount thereof during
the course of any investigation or defense, as and when any Loss is incurred and
is due and payable.

11. Registration Rights to Others. If the Company shall at any time hereafter
provide to any holder of any securities of the Company rights with respect to
the registration of such securities under the Securities Act or the Exchange
Act, such rights shall not be in conflict with or adversely affect any of the
rights provided to the Holders in, or conflict (in a manner that adversely
affects Holders) with any other provisions included in, this Agreement.

12. Adjustments Affecting Registrable Common Stock. Without the written consent
of Holders of a majority of the outstanding shares of Registrable Common Stock,
the Company shall not effect or permit to occur any combination, subdivision or
reclassification of Registrable Common Stock that would materially adversely
affect the ability of the Holders to include such Registrable Common Stock in
any registration of its securities under the Securities Act contemplated by this
Agreement or the marketability of such Registrable Common Stock under any such
registration or other offering.

 

22



--------------------------------------------------------------------------------

TABLE OF CONTENTS

13. Rule 144 and Rule 144A. If the Company has a class of equity securities
registered under the Exchange Act, the Company shall take all actions reasonably
necessary to enable Holders to sell Registrable Common Stock without
registration under the Securities Act to the maximum extent permitted by the
exemptions provided by (a) Rule 144 under the Securities Act, as such Rule may
be amended from time to time, (b) Rule 144A under the Securities Act, as such
Rule may be amended from time to time, or (c) any similar rules or regulations
hereafter adopted by the SEC, including, without limiting the generality of the
foregoing, filing on a timely basis all reports required to be filed under the
Exchange Act. Upon the written request of any Holder, the Company shall deliver
to such Holder a written statement as to whether it has complied with such
requirements.

14. Amendments and Waivers. Any provision of this Agreement may be amended,
modified or waived if, but only if, the written consent to such amendment,
modification or waiver has been obtained from the Company and (i) except as
provided in clause (ii) below, from the Holder or Holders of the shares of
Registrable Common Stock affected by such amendment, modification or waiver,
(ii) in the case of any amendment, modification or waiver of any provision of
Section 5, 9 or 10 hereof which is adverse to the Holders or this Section 14 or
reducing the number of requests for registration to which Holders are entitled
under Section 3 or 4 hereof, from each Holder adversely affected, and (iii) in
the case of any other amendment, modification or waiver of any provision of this
Agreement which adversely affects any right and/or obligation under this
Agreement of any Holder, from each Holder so affected. Notwithstanding the
foregoing, the Company may from time to time add additional Holders as parties
to this Agreement. In order to become a party to this Agreement, such additional
party must execute a joinder agreement, in form and substance reasonably
satisfactory to the Company, evidencing such party’s agreement to be bound
hereby as a Holder, and, upon the Company’s receipt of any such additional
Holder’s executed joinder agreement, such additional Holder shall be deemed to
be a party hereto and bound hereby.

15. Nominees for Beneficial Owners. In the event that any Registrable Common
Stock is held by a nominee for the beneficial owner thereof, the beneficial
owner thereof may, at its election in writing delivered to the Company, be
treated as the Holder of such Registrable Common Stock for purposes of any
request or other action by any Holder or Holders pursuant to this Agreement or
any determination of the number or percentage of shares of Registrable Common
Stock held by any Holder or Holders contemplated by this Agreement. If the
beneficial owner of any Registrable Common Stock so elects, the Company may
require assurances reasonably satisfactory to it of such owner’s beneficial
ownership of such Registrable Common Stock.

16. Assignment. The provisions of this Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective heirs, successors and
permitted assigns. Any Holder may assign its rights and obligations under this
Agreement to any Transferee of its Registrable Common Stock (so long as the
Transfer complies with applicable law), provided that such Transferee shall
agree in writing prior to the assignment to be bound by this Agreement as if it
were an original party hereto, whereupon such Transferee shall for all purposes
be deemed to be a Holder under this Agreement. Except as provided above or
otherwise permitted by this Agreement, neither this Agreement nor any right,
remedy, obligation or liability arising

 

23



--------------------------------------------------------------------------------

TABLE OF CONTENTS

hereunder or by reason hereof shall be assignable by any Holder without the
prior written consent of the other parties hereto. The Company may not assign
this Agreement or any right, remedy, obligation or liability arising hereunder
or by reason hereof without the consent of the Holders beneficially owning a
majority of the outstanding shares of Registrable Common Stock.

17. Calculation of Percentage or Number of Shares of Registrable Common Stock.
For purposes of this Agreement, all references to a percentage or number of
shares of Registrable Common Stock or Common Stock shall be calculated based
upon the number of shares of Registrable Common Stock or Common Stock, as the
case may be, outstanding at the time such calculation is made and shall exclude
any Registrable Common Stock or Common Stock, as the case may be, beneficially
owned by the Company or any Subsidiary of the Company. For the purposes of
calculating any percentage or number of shares of Registrable Common Stock or
Common Stock as contemplated by this Section 17, the terms “Holder” and
“Initiating Holder” shall include all Affiliates thereof (other than the Company
and its Subsidiaries) beneficially owning any shares of Registrable Common Stock
or Common Stock.

18. Termination of Registration Rights. This Agreement, including, without
limitation, the Company’s obligations under Sections 2(a), 3(a) and 4 hereof to
register Common Stock for sale under the Securities Act shall terminate on the
earlier of (i) the first date on which no shares of Registrable Common Stock are
outstanding or (ii) the first date on which less than fifteen percent (15%) of
the aggregate number of shares of Registrable Common Stock issued pursuant to
the Exchange Offer are collectively held by the Holders and their Affiliates.
Notwithstanding any termination of this Agreement pursuant to this Section 18,
the parties’ rights and obligations under Section 5 and Section 10 hereof shall
continue in full force and effect.

19. Miscellaneous

(a) Further Assurances. The Company shall execute such documents and other
papers and perform such further acts as may be reasonably required or advisable
to carry out the provisions of this Agreement and the transactions contemplated
hereby.

(b) Headings. The headings in this Agreement are for convenience of reference
only and shall not control or affect the meaning or construction of any
provisions hereof.

(c) Conflicting Instructions. If the Company receives conflicting instructions,
notices or elections from two or more Persons with respect to the same
Registrable Common Stock, the Company will act upon the basis of instructions,
notice or election received from the registered owner of such Registrable Common
Stock.

(d) Remedies. Each Holder, in addition to being entitled to exercise all rights
granted by law, including recovery of damages, will be entitled to specific
performance of its rights under this Agreement. The Company agrees that monetary
damages would not be adequate compensation for any loss incurred by reason of a
breach by it of the provisions of this Agreement and the Company hereby agrees
to waive the defense in any action for specific performance that a remedy at law
would be adequate.

 

24



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(e) Entire Agreement. This Agreement constitutes the entire agreement and
understanding of the parties hereto in respect of the subject matter contained
herein, and there are no restrictions, promises, representations, warranties,
covenants, or undertakings with respect to the subject matter hereof, other than
those expressly set forth or referred to herein. This Agreement supersedes all
prior agreements and understandings between the parties hereto with respect to
the subject matter hereof.

(f) Notices. All notices, requests and demands to or upon the respective parties
hereto to be effective shall be in writing (including by telecopy), and, unless
otherwise expressly provided herein, shall be deemed to have been duly given or
made when delivered by hand, or two (2) Business Days after being delivered to a
recognized courier (whose stated terms of delivery are two (2) Business Days or
less to the destination of such notice), or five (5) calendar days after being
deposited in the mail, postage prepaid, or, in the case of telecopy notice, when
received, addressed as set forth on Schedule A hereto to the parties hereto, or
to such other address as may be hereafter notified by the respective parties
hereto.

(g) Governing Law. This Agreement shall be governed by and construed in
accordance with the internal laws of the State of New York. In addition, each
party (i) irrevocably and unconditionally consents and submits to the personal
jurisdiction of the state and federal courts of the United States of America
located in the Southern District of the State of New York solely for the
purposes of any suit, action or other proceeding between any of the parties
hereto arising out of this Agreement, (ii) agrees that it will not attempt to
deny or defeat such personal jurisdiction by motion or other request for leave
from such court, (iii) waives any claim of improper venue or any claim that the
courts of the State of New York are an inconvenient forum for any action, suit
or proceeding between any of the parties hereto arising out of this Agreement or
any transaction contemplated hereby, (iv) agrees that it will not bring any
action relating to this Agreement in any court other than the courts of the
State of New York and (v) to the fullest extent permitted by law, consents to
service being made through the notice procedures set forth in Section 19(f).

(h) Severability. Notwithstanding any provision of this Agreement, neither the
Company nor any other party hereto shall be required to take any action which
would be in violation of any applicable federal or state securities law. The
invalidity or unenforceability of any provision of this Agreement in any
jurisdiction shall not affect the validity, legality or enforceability of any
other provision of this Agreement in such jurisdiction or the validity, legality
or enforceability of this Agreement, including any such provision, in any other
jurisdiction, it being intended that all rights and obligations of the parties
hereunder shall be enforceable to the fullest extent permitted by law.

(i) Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original but all of which shall constitute one
and the same Agreement.

(j) Transfer Agent. The Company shall serve as transfer agent with respect to
transfers of shares of Common Stock until such time as it retains a third party
transfer agent to manage such responsibilities.

 

25



--------------------------------------------------------------------------------

TABLE OF CONTENTS

[Remainder of this page intentionally left blank.]

 

26



--------------------------------------------------------------------------------

TABLE OF CONTENTS

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

C&D TECHNOLOGIES, INC.

By:  

/s/ Ian J. Harvie

  Name: Ian J. Harvie   Title:   Senior Vice President and Chief Financial
Officer

Signature Page to Investors’ Rights Agreement



--------------------------------------------------------------------------------

TABLE OF CONTENTS

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

ANGELO, GORDON & CO., L.P. By:  

/s/ Thomas M. Fuller

  Name: Thomas M. Fuller   Title: Authorized Signatory

Signature Page to Investors’ Rights Agreement



--------------------------------------------------------------------------------

TABLE OF CONTENTS

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

BRUCE & CO. By:  

/s/ R. Jeffrey Bruce

  Name: R. Jeffrey Bruce   Title: Vice President

Signature Page to Investors’ Rights Agreement



--------------------------------------------------------------------------------

TABLE OF CONTENTS

SCHEDULE A

NOTICES

If to the Company, to:

C&D Technologies, Inc.

1400 Union Meeting Road

Blue Bell, PA 19422

Telephone: (215) 619-2700

Attention: Chief Financial Officer

with a copy to:

Goodwin Procter LLP

Exchange Place

53 State Street

Boston MA 02109-2881

Attention: James Barri

Telephone: (617) 570-1000

Facsimile: (617) 523-1231

If to the Holders(with a copy to each Holder’s counsel, which is set forth
opposite the Holder):

 

Holders

  

Counsel

Angelo, Gordon & Co., L.P.

245 Park Avenue

New York, NY 10167

Attention: Todd W. Arden

Telephone: (212) 692-2052

Facsimile: (212) 867-1388

  

Willkie Farr & Gallagher LLP

787 Seventh Avenue

New York, NY 10019

Attention: Matthew A. Feldman

Telephone: (212) 728-8651

Facsimile: (212) 728-9651

Bruce & Co.

20 N Wacker Drive

Suite 2414

Chicago, IL 60606

Attention:

Telephone:

Facsimile:

  



--------------------------------------------------------------------------------

TABLE OF CONTENTS

EXHIBIT A

FORM OF SELLING STOCKHOLDER QUESTIONNAIRE

The undersigned beneficial owner (the “Selling Stockholder”) of shares of common
stock, par value $0.01 per share (the “Registrable Common Stock”), of C&D
Technologies, Inc. (the “Company”), hereby gives notice to the Company of its
intention to sell or otherwise dispose of Registrable Common Stock beneficially
owned by it and listed below in Item 3 (unless otherwise specified under Item 3)
pursuant to the Shelf Registration Statement. The undersigned, by signing and
returning this Selling Stockholder Questionnaire, understands that it will be
bound by the terms and conditions of this Selling Stockholder Questionnaire and
the Investors’ Rights Agreement, dated as of [                    ] [    ],
2010, among the Company and the Holders named therein (the “Investors’ Rights
Agreement”). Capitalized terms used and not defined herein shall have the
meaning ascribed to them in the Investors’ Rights Agreement.

In accordance with the Investors’ Rights Agreement, Selling Stockholders that do
not complete this Selling Stockholder Questionnaire and deliver it to the
Company as provided below will not be named selling stockholders in the
prospectus and therefore will not be permitted to sell any Registrable Common
Stock pursuant to the Shelf Registration Statement.

Pursuant to the Investors’ Rights Agreement, the undersigned has agreed to
indemnify and hold harmless the Company’s directors, the Company’s officers and
each person, if any, who controls the Company within the meaning of either
Section 15 of the Securities Act or Section 20 of the Exchange Act from and
against certain losses arising in connection with statements concerning the
undersigned made in the Shelf Registration Statement or the related prospectus
in reliance upon the information provided in this Selling Stockholder
Questionnaire. The undersigned hereby acknowledges its obligations under the
Investors’ Rights Agreement to indemnify and hold harmless certain persons set
forth therein.

Certain legal consequences arise from being named a selling stockholder in the
Shelf Registration Statement and the related prospectus. Accordingly, holders
and beneficial owners are advised to consult their own securities law counsel
regarding the consequences of being named or not named as a selling stockholder
in the Shelf Registration Statement and the related prospectus.

The undersigned hereby provides the following information to the Company and
represents and warrants that such information is accurate and complete:

 

  (1) (a)        Full Legal Name of Selling Stockholder:

  

 

 

  (b) Full Legal Name of Registered Holder (if not the same as (a) above)
through which Registrable Common Stock listed in (3) below is held:

  

 

 

A-1



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

  (c) Full Legal Name of DTC Participant (if applicable and if not the same as
(b) above) through which Registrable Common Stock listed in (3) below is held:

  

 

 

  (2) Address for Notices to Selling Stockholder:

  

 

  

 

Telephone (including area code):

Fax (including area code):

Contact Person:

 

  (3) Beneficial Ownership of Registrable Common Stock:

 

 

 

  (a) Type and Principal Amount/Number of Registrable Common Stock beneficially
owned:

 

 

 

  (b) CUSIP No(s). of such Registrable Common Stock beneficially owned:

 

 

 

  (4) Beneficial Ownership of Other Securities of the Company Owned by the
Selling Stockholder: Except as set forth below in this Item (4), the undersigned
is not the beneficial or registered owner of any securities of the Company other
than the Registrable Common Stock listed above in Item (3).

 

  (a) Type and Amount of Other Securities beneficially owned by the Selling
Stockholder:

 

 

 

  (b) CUSIP No(s). of such Other Securities beneficially owned:

 

 

 

A-2



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

  (5) Relationship with the Company:

Except as set forth below, neither the undersigned nor any of its affiliates,
officers, directors or principal equity holders (5% or more) has held any
position or office or has had any other material relationship with the Company
(or its predecessors or affiliates) during the past three years.

State any exceptions here:                          
                                         
                                         
                                         
                                       

 

  (6) Is the Selling Stockholder a registered broker-dealer?

Yes    ¨

No     ¨

If “Yes”, please answer subsection (a) and subsection (b):

  (a) Did the Selling Stockholder acquire the Registrable Common Stock as
compensation for underwriting/broker-dealer activities to the Company?

Yes    ¨

No     ¨

 

  (b) If you answered “No” to question 6(a), please explain your reason for
acquiring the Registrable Common Stock:

 

 

 

 

 

  (7) Is the Selling Stockholder an affiliate of a registered broker-dealer?

Yes    ¨

No     ¨

If “Yes”, please identify the registered broker-dealer(s), describe the nature
of the affiliation(s) and answer subsection (a) and subsection (b):

 

 

 

  (a) Did the Selling Stockholder purchase the Registrable Common Stock in the
ordinary course of business (if no, please explain)?

Yes    ¨

No     ¨     Explain:                                            
                                         
                                         
                                                        

 

  (b) Did the Selling Stockholder have an agreement or understanding, directly
or indirectly, with any person to distribute the Registrable Common Stock at the
same time the Registrable Common Stock were originally purchased (if yes, please
explain)?

Yes    ¨

No     ¨     Explain:                                            
                                         
                                         
                                                        

 

  (8) Is the Selling Stockholder a non-public entity?

Yes    ¨

No     ¨

 

A-3



--------------------------------------------------------------------------------

TABLE OF CONTENTS

If “Yes”, please answer subsection (a):

 

  (a) Identify the natural person or persons that have voting or investment
control over the Registrable Common Stock that the non-public entity owns:

 

 

 

 

 

  (9) Plan of Distribution:

Except as set forth below, the undersigned Selling Stockholder (including its
donees and pledgees) intends to distribute the Registrable Common Stock listed
above in Item (3) pursuant to the Shelf Registration Statement only as follows
(if at all): Such Registrable Common Stock may be sold from time to time
directly by the undersigned Selling Stockholder or, alternatively, in accordance
with the Investors’ Rights Agreement, through underwriters, broker-dealers or
agents. If the Registrable Common Stock is sold through underwriters or
broker-dealers, the Selling Stockholders will be responsible for underwriting
discounts or commissions or agent commissions. Such Registrable Common Stock may
be sold in one or more transactions at fixed prices, at prevailing market prices
at the time of sale, at varying prices determined at the time of sale, or at
negotiated prices. Such sales may be effected in transactions (which may involve
cross or block transactions) (i) on any national securities exchange or
quotation service on which the Registrable Common Stock may be listed or quoted
at the time of sale, (ii) in the over-the-counter market, (iii) in transactions
otherwise than on such exchanges or services or in the over-the-counter market,
or (iv) through the writing of options. In connection with sales of the
Registrable Common Stock or otherwise, the undersigned Selling Stockholder may
enter into hedging transactions with broker-dealers, which may in turn engage in
short sales of the Registrable Common Stock in the course of hedging positions
they assume. The undersigned Selling Stockholder may also sell Registrable
Common Stock short and deliver Registrable Common Stock to close out short
positions, or loan or pledge Registrable Common Stock to broker-dealers that in
turn may sell such securities.

State any exceptions here:               
                                         
                                         
                                         
                                                   

The undersigned Selling Stockholder acknowledges that it understands its
obligations to comply with the provisions of the Exchange Act, and the rules
thereunder relating to stock manipulation, particularly Regulation M thereunder
(or any successor rules or regulations), in connection with any offering of
Registrable Common Stock pursuant to the Shelf Registration Agreement. The
undersigned agrees that neither it nor any person acting on its behalf will
engage in any transaction in violation of such provisions.

In the event the undersigned transfers all or any portion of the Registrable
Common Stock listed in Item (3) above after the date on which such information
is provided to

 

A-4



--------------------------------------------------------------------------------

TABLE OF CONTENTS

the Company other than pursuant to the Shelf Registration Statement, the
undersigned agrees to notify the transferee(s) at the time of the transfer of
its rights and obligations under this Selling Stockholder Questionnaire and the
Investors’ Rights Agreement.

In accordance with the undersigned’s obligation under the Investors’ Rights
Agreement to provide such information as may be required by law or by the staff
of the SEC for inclusion in the Shelf Registration Statement, the undersigned
agrees to promptly notify the Company of any inaccuracies or changes in the
information provided herein that may occur subsequent to the date hereof at any
time while the Shelf Registration Statement remains effective. All notices
hereunder and pursuant to the Investors’ Rights Agreement shall be made in
writing, by hand-delivery, first-class mail, or air courier guaranteeing
overnight delivery to the address set forth below.

By signing below, the undersigned consents to the disclosure of the information
contained herein in its answers to Items (1) through (9) above and the inclusion
of such information in the Shelf Registration Statement and the related
prospectus. The undersigned understands that such information will be relied
upon by the Company in connection with the preparation or amendment of the Shelf
Registration Statement and the related prospectus.

By signing below, the undersigned agrees that if the Company notifies the
undersigned in accordance with and pursuant to the Investors’ Rights Agreement
that Shelf Registration Statement is not available, the undersigned will in
accordance with and pursuant to the Investors’ Rights Agreement suspend use of
the prospectus until notice from the Company that the prospectus is again
available.

Once this Selling Stockholder Questionnaire is executed by the undersigned and
received by the Company, the terms of this Selling Stockholder Questionnaire,
and the representations, warranties and agreements contained herein, shall be
binding on, shall inure to the benefit of and shall be enforceable by the
respective successors, heirs, personal representatives and assigns of the
Company and the undersigned with respect to the Registrable Common Stock
beneficially owned by the undersigned and listed in Item (3) above. This Selling
Stockholder Questionnaire shall be governed in all respects by the laws of the
State of New York.

IN WITNESS WHEREOF, the undersigned, by authority duly given, has caused this
Selling Stockholder Questionnaire to be executed and delivered either in person
or by its duly authorized agent.

 

Dated:  

 

    

 

 

Beneficial Owner

By:

 

 

Name:

 

 

Title:

 

 

 

A-5



--------------------------------------------------------------------------------

TABLE OF CONTENTS

PLEASE RETURN THE COMPLETED AND EXECUTED

SELLING STOCKHOLDER QUESTIONNAIRE TO THE COMPANY AT:

C&D Technologies, Inc.

1400 Union Meeting Road

Blue Bell, PA 19422

Telephone: (215) 619-2700

 

A-6